Exhibit 10.13


SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the "Agreement") is made and
entered into by and between Louis G. Morris ("Executive") and Old Point
Financial Corporation (the "Corporation") and The Old Point National Bank of
Phoebus (the "Bank") (collectively, the "Company").


Statement Of Facts


Executive's employment with the Company will cease on December 31, 2015, and
Executive desires to accept the following agreements, including, without
limitation, certain additional consideration from the Company to which he would
not otherwise be entitled, in return for Executive's general release,
non-disclosure and other agreements set forth below.  Executive and the Company
desire to settle fully and finally all differences and disputes that might
arise, or have arisen, out of Executive's employment with the Company, and the
cessation thereof.


Statement Of Terms


In consideration of the mutual promises herein, it is agreed as follows:


1.            Non-Admission of Liability.  Neither this Agreement nor the
Company's offer to enter into this Agreement shall in any way be construed as an
admission by the Company or Executive that they have acted wrongfully with
respect to one another or any other person, or that either has any rights
whatsoever against the other.


2.            Cessation of Employment.  Executive represents, understands and
agrees that Executive's employment with the Corporation and the Bank will cease
on the close of business, December 31, 2015 ("Separation Date").  Effective on
December 31, 2015, Executive shall cease to be an employee of the Company for
any purpose whatsoever and shall be entitled to no further payments or benefits,
except as provided herein.  The Company shall continue to compensate Executive
through the Separation Date at his existing base salary rate, and he shall
suffer no diminution in fringe benefits through the Separation Date.  Between
the close of business on September 4, 2015 and the Separation Date, however,
Executive will continue to be an employee of the Bank, but shall not hold any
officer position with the Company and shall not be required to perform duties at
or for the Company, except as may be required by the Company, at its option. 
Executive shall otherwise remain off-site, except as otherwise agreed by the
Company.  Between the close of business on September 4, 2015 and the Separation
Date, Executive shall be supervised by Robert Shuford, Sr., and any other
executives designated by the Board, in regard to all aspects of his employment.


3.            Effective Date.  The Effective Date of this agreement shall be the
eighth day after Executive signs this Agreement ("Effective Date").  As of the
Effective Date, if Executive has not revoked this Agreement pursuant to Section
17 hereof, this Agreement shall be fully effective and enforceable.


4.            Additional Consideration.  In full consideration and as a material
inducement for Executive's signing this Agreement, the Company will provide the
following additional consideration, to which Executive would not have been
otherwise entitled in the absence of this Agreement:


a.
The Company shall continue to pay Executive his base salary at the same rate as
it existed on the Separation Date between January 1 through December 31, 2016
("Severance Period").  The total gross amount of base salary to be paid during
the Severance Period is $300,000.00, less all applicable withholdings
("Severance Pay"), and the Company shall pay this sum in approximately equal
installments in accordance with its regular pay periods throughout the calendar
year 2016.

- 1 -

--------------------------------------------------------------------------------



b.
During the Severance Period, the Company shall reimburse Executive for health
insurance premiums resulting from continuing coverage under the Company health
and dental insurance plan pursuant to the Consolidated Omnibus Budget
Reconciliation Act ("COBRA").



c.
The Company's obligations under Sections 4.a. and b. of this Agreement are
conditioned on Executive's execution and non-revocation of and adherence to all
terms of this Agreement.



5.            Board of Directors Resignations.  Executive agrees to resign from
the Boards of Directors of the Corporation and the Bank, effective September 4,
2015, by submitting the letter of resignations attached hereto as Exhibit A.


6.            Cessation of Authority.  Executive understands and agrees that as
September 4, 2015, Executive will be no longer authorized to incur any expenses,
obligations or liabilities, or to make any commitments on behalf of the
Company.  Executive agrees to submit to the Company, on or before the Separation
Date, any and all expenses incurred by Executive through that date and any and
all contracts or other obligations entered into by Executive on behalf of the
Company.


7.            Return of Company Materials and Property/Non-Interference. 
Executive understands and agrees that, Executive immediately will return to the
Company all files, memoranda, records, credit cards, manuals, computer
equipment, computer software, pagers, cellular phones, facsimile machines,
vehicle, passwords, and any other equipment and other documents, and all other
physical or personal property that Executive received from the Company or that
Executive used in the course of Executive's employment with the Company and that
are the property of the Company, its customers or its vendors.  Executive
further agrees that he will provide immediately upon request any and all
information used by the Company to access any database or other electronically
stored information, including any and all passwords.  Executive also agrees that
he will not take any actions to disrupt, damage or interfere with the business
of the Company.


8.            Confidential Information and Trade Secrets.  Executive agrees to
protect and hold in confidence all Trade Secrets and Confidential Information
("Company Information") belonging to the Company that Executive has received
through or as a result of Executive's employment by the Company and to take no
action that may cause any such information to lose its character as Company
Information.  Executive shall neither disclose, divulge nor communicate to any
third party any Trade Secrets belonging to the Company unless compelled by court
order.


For purposes of this Section 8, "Confidential Information" means confidential
data and confidential information relating to the Company's business (which does
not rise to the status of a Trade Secret) which has value to the Company and is
not generally known to its competitors, such as Company pricing information,
marketing information, profit margins, customer preferences, patient and
customer lists, and other financial marketing and sales information that would
have value if disclosed to competitors.  Confidential Information shall not
include any data or information that (i) has been voluntarily disclosed to the
public by the Company, (ii) has been independently developed and disclosed to
the public by others, (iii) otherwise enters the public domain through lawful
means, or (iv) was already known by Executive at the time of disclosure.  The
provisions in this Agreement restricting the disclosure and use of Confidential
Information shall survive for a period of five (5) years following the execution
of this Agreement.


For purposes of this Section 8, "Trade Secrets" means information including, but
not limited to, technical or non-technical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product or service plans or lists of actual or
potential customers or suppliers or customer preferences which (1) derives
economic value, actual or potential, from not being generally known to, and not
being readily ascertainable by proper means, by other persons who can obtain
economic value from its disclosure or use; and (2) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.  The
provisions in this Agreement restricting the disclosure and use of Trade Secrets
shall survive the execution of the Agreement and shall survive for so long as
the respective information qualifies as a trade secret under applicable law.
- 2 -

--------------------------------------------------------------------------------



9.            No Obligation.  Executive agrees and understands that the
additional consideration described above in Section 4 of this Agreement is not
otherwise required, and that Executive's entitlement to receive such
consideration is conditioned upon Executive's execution, non-revocation and
delivery of this Agreement and compliance with the terms of this Agreement.


10.            Non-Competition.  In exchange for the consideration described
above in Section 4, the provisions of this Agreement and other valuable
consideration, Executive agrees that Executive will not engage in Competition
for a period of twelve (12) months after the Separation Date.  For purposes
hereof, "Competition" means Executive's performing, lending or management
duties, or other duties that are the same as or substantially similar to those
duties performed by Executive for the Company within twenty-four (24) months
prior to the Separation Date, as an officer, a director, an employee, a partner
or in any other capacity, within twenty-five (25) miles of the headquarters or
any branch office of the Company as they exist as of the date Executive's
employment ceases, if those duties are performed for a business that is the same
as or substantially similar to the business of the Company as of the Separation
Date.


11.            Non-Solicitation of Customers.  In exchange for the benefits
promised in this Agreement and other valuable consideration, Executive agrees
that for a period of twelve (12) months after the Separation Date, he will not,
directly or indirectly, solicit, divert from the Company or do business with any
depositors or other customers of the Bank with whom he had Material Contact
during the last twenty-four months of his employment, if the purpose of such
solicitation, diversion or transaction is to provide products or services that
are the same as or substantially similar to those offered by the Bank at the
time Executive's employment ceases.  "Material Contact" means that Executive
personally communicated with the Customer, either orally in writing, for the
purpose of providing, offering to provide or assisting in providing products or
services of the Bank.  "Customer" means any person or entity with whom the Bank
had a depository or other contractual relationship, pursuant to which the Bank
provided products or services within twenty-four months prior to the cessation
of Executive's employment.


12.            Non-Solicitation of Employees.  In exchange for the benefits
promised in this Agreement and other valuable consideration, Executive agrees
that for a period of twelve (12) months after the Separation Date, he will not,
directly or indirectly, hire or solicit for hire or induce any person to
terminate their employment with the Company, if the purpose is to compete with
the Bank.


13.            Severability.  The provisions of this Agreement are severable,
and if any part of it is found to be unenforceable, the other paragraphs shall
remain fully valid and enforceable.  This Agreement shall survive the
termination of any arrangements contained herein.


14.            Confidentiality; Professionalism.  Executive represents and
agrees that Executive will keep the terms, amount, value, and nature of
consideration paid to Executive, and the fact of this Agreement completely
confidential, and that Executive will not hereafter disclose any information
concerning this Agreement to anyone other than Executive's spouse, and
professional representatives  on a need-to-know basis who will be informed of
and bound by this confidentiality clause.


Executive agrees that Executive will not make or issue, or procure any person,
firm or entity to make or issue, any statement in any form concerning the
Company, Executive's employment relationship or the cessation of Executive's
employment relationship with the Company to any person or entity if such
statement is harmful to or disparaging of the Company, its affiliates or any of
their employees, officers, directors, agents or representatives.
- 3 -

--------------------------------------------------------------------------------



15.            Complete Release.  As a material inducement to the Company to
enter into this Separation Agreement and General Release, Executive hereby
irrevocably and unconditionally releases, acquits, and forever discharges the
Company and each of the Company's owners, members, stockholders, predecessors,
successors, assigns, agents, directors, officers, employees, representatives,
attorneys, parent companies, divisions, direct or indirect subsidiaries,
affiliates (and agents, directors, officers, employees, representatives and
attorneys of such parent companies, divisions, subsidiaries and affiliates),
including Old Point Trust & Financial Services, N.A., and all persons acting by,
through, under or in concert with any of them (collectively "Releasees"), or any
of them, from any and all charges, complaints, claims, liabilities, obligations,
promises, agreements, compensation plans or policies, controversies, damages,
actions, causes of action, suits, rights, demands, costs, losses, debts and
expenses of any nature whatsoever, known or unknown, suspected or unsuspected,
including, but not limited to, any rights arising out of any alleged violations
or breaches of any employment agreements or any other contracts, express or
implied, or any tort, or any legal restrictions on the Company's right to
terminate employees, or any federal, state or other governmental statute,
regulation, or ordinance, including without limitation  (1) Title VII of the
Civil Rights Act of 1964, as amended by the Civil Rights Act of 1991, (race,
color, religion, sex, and national origin discrimination); (2) the Americans
with Disabilities Act (disability discrimination); (3) 42 U.S.C. § 1981
(discrimination); (4) the federal Age Discrimination in Employment Act (age
discrimination); (5) the Older Workers Benefit Protection Act; (6) the Equal Pay
Act; and (7) Executive Retirement Income Security Act ("ERISA") ("Claim" or
"Claims"), which Executive now has, owns or holds, or claims to have, own or
hold, or which employee at any time heretofore had owned or held, or claimed to
have owned or held, against each or any of the Releasees at any time up to and
including the Effective Date of this Agreement; provided, however, that nothing
herein shall release the Company from its obligations to comply with the terms
of this Agreement and its promises set forth in Section 4 above, or from its
obligations, if any, under the terms of the Old Point Financial Corporation
Incentive Stock Option Agreement dated October 18, 2007.


16.            No Knowledge of Illegal Activity.  Executive acknowledges that he
has no knowledge of any actions or inactions by any of the Releasees or by
Executive that Executive believes could possibly constitute a basis for a
claimed violation of any federal, state, or local law, any common law or any
rule promulgated by an administrative body.


17.            Age Discrimination In Employment Act.  Executive hereby
acknowledges and agrees that this Agreement and the termination of Executive's
employment and all actions taken in connection therewith are in compliance with
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act and that the releases set forth in Section 15 hereof shall be
applicable, without limitation, to any claims brought under these Acts. 
Executive further acknowledges and agrees that:


a.
The release given by Executive in this Agreement is given solely in exchange for
the consideration set forth in Section 4 of this Agreement and such
consideration is in addition to anything of value which Executive was entitled
to receive prior to entering into this Agreement;



b.
By entering into this Agreement, Executive does not waive rights or claims that
may arise after the date this Agreement is executed;



c.
Executive has been advised to consult an attorney prior to entering into this
Agreement, and this provision of the Agreement satisfies the requirement of the
Older Workers Benefit Protection Act that Executive be so advised in writing;



d.
Executive has been offered twenty-one (21) days from receipt of this Separation
Agreement and General Release within which to consider this Agreement; and



e.
For a period of seven (7) days following Executive's execution of this
Agreement, Executive may revoke this Agreement by delivering written notice to
Rachel Blankenship, Human Resources Director, and this Agreement shall not
become effective or enforceable until such seven (7) day period has expired.

- 4 -

--------------------------------------------------------------------------------



18.            Cooperation in Litigation.  Executive agrees that while employed,
during the Severance Period and thereafter, he will provide reasonable
assistance and cooperation to the Company in connection with any threatened or
filed claims or litigation.


19.            Governing Law.  The construction, interpretation and enforcement
of this Agreement shall at all times and in all respects be governed by the laws
of the Commonwealth of Virginia.


20.            Venue.  Executive agrees that any action brought to enforce or to
test the enforceability of any provision of this Agreement, shall be brought in
either the United States District Court for the Eastern District of Virginia,
Norfolk Division, or the Circuit Court of the City of Hampton, Virginia at the
option of the Company.  Executive hereby voluntarily consents to personal
jurisdiction in the Commonwealth of Virginia and waives any right he may
otherwise have to contest the assertion of jurisdiction over him in Virginia.


21.            Section 409A.  Executive and the Company acknowledge that each of
the payments and benefits promised to Executive under this Agreement must either
comply with the requirements of Code Section 409A and the regulations thereunder
or qualify for an exception from compliance.  If under this Agreement an amount
is to be paid in two or more installments, for purposes of Code Section 409A,
each installment shall be treated as a separate payment.  Furthermore, this
Agreement shall be construed and administered in such manner as shall be
necessary to effect compliance with Code Section 409A.  To the extent required
under Code Section 409A, the Company shall delay the payment of any payment or
benefit under this Agreement considered to be deferred compensation subject to
Code Section 409A (and which does not otherwise qualify for an exception from
compliance) for a period of six months following Executive's "separation from
service" (within the meaning of Code Section 409A).  Any payments or benefit so
delayed shall be accumulated and paid in one lump sum immediately following the
end of the six month delay period (or upon Executive's death, if earlier).


22.            No Construction Against Any Party.  This Agreement is the product
of informed negotiations between Executive and the Company.  If any part of this
Agreement is deemed to be unclear or ambiguous, it shall be construed as if it
were drafted jointly by all parties.  Executive and the Company agree that
neither party was in a superior bargaining position regarding the substantive
terms of this Agreement.


23.            Breach Does Not Excuse Performance.  Executive agrees that a
breach by the Company of any provision of this Agreement shall not excuse his
obligation to adhere to the covenants set forth in Sections 10, 11 and 12 of
this Agreement, and shall not constitute a defense to the enforcement thereof by
the Company.


24.            Remedies.  The parties agree that any breach by Executive of
Sections 10, 11 or 12 will result in irreparable damage to the Company for which
it will have no adequate remedy at law.  Executive agrees that in the event of
any such breach or threatened breach, it shall be entitled to injunctive relief,
both temporary and permanent, as well as all provable damages, attorney's fees
and costs.


25.            Entire Agreement.  Except as otherwise provided herein, this
Agreement constitutes the entire agreement of the parties with respect to the
matters addressed herein and it supersedes all other prior agreements and
understandings, both written and oral, express or implied, with respect to the
subject matter of this Agreement.


26.            Counterparts.  This Agreement may be executed by electronic
signature and in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one (1) and the same
instrument.  Counterparts may be delivered by facsimile, electronic mail
(including pdf) or other transmission method and any counterpart so delivered
shall be deemed to have been duly and validly delivered and be valid and
effective for all purposes.


27.            No Other Representations.  Executive represents and acknowledges
that in executing this Agreement, Executive does not rely, and has not relied,
upon any representation or statement not set forth herein made by any of the
Releasees or by any of the Releasees' agents, representatives, or attorneys with
regard to the subject matter, basis or effect of the Agreement or otherwise.
- 5 -

--------------------------------------------------------------------------------



28.            Binding Effect, Assignment.  This Agreement shall be binding upon
and insure to the benefit of the parties hereto and their respective heirs,
representatives, successors, transferees and permitted assigns.  This Agreement
shall not be assignable by Executive but shall be freely assignable by the
Company.


29.            Knowledgeable Decision By Executive.  Executive represents and
warrants Executive has read all the terms of this Agreement.  Executive
understands the terms of this Agreement and understands that this Agreement
releases forever the Company from any legal action arising from Executive's
relationship by the Company.  Executive is signing and delivering this Agreement
of his own free will in exchange for the consideration to be given to Executive,
which Executive acknowledges and agrees is adequate and satisfactory.








September 8, 2015
 
/s/Louis G. Morris
Date
 
Louis G. Morris
               
OLD POINT FINANCIAL CORPORATION
     
September 8, 2015
By:
/s/Robert F. Shuford, Sr.
Date
 
Robert F. Shuford, Sr.
               
THE OLD POINT NATIONAL BANK OF PHOEBUS
     
September 8, 2015
By:
/s/Robert F. Shuford, Sr.
Date
 
Robert F. Shuford, Sr.



- 6 -

--------------------------------------------------------------------------------



EXHIBIT A






September 4, 2015








Robert F. Shuford, Sr.
Chairman of the Boards of Directors
Old Point Financial Corporation
The Old Point National Bank of Phoebus
1 West Mellen Street
Hampton, Virginia 23663




Dear Robert:


This letter serves to inform you that, effective September 4, 2015, I resign
from the Boards of Directors of Old Point Financial Corporation and The Old
Point National Bank of Phoebus and the attendant Board committees of which I am
a member.


Best regards,
/s/Louis G. Morris
- 7 -